Citation Nr: 9919504	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  97-27 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder for the purpose of entitlement to disability 
compensation.


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from November 1964 to January 
1968, and from January 1968 to March 1970.  An administrative 
decision in October 1978 found that neither of these periods 
of service was considered to be under honorable conditions.  
A subsequent administrative decision in March 1995 found that 
the veteran had honorable active service for the period from 
November 25, 1964 to January 1, 1968.  Therefore the service 
from January 1968 to March 1970 cannot be considered for 
purposes of determining entitlement to VA disability 
compensation benefits.  The veteran has been awarded service 
connection for treatment purposes.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, in July 1997 that denied the claimed benefits.

On January 6, 1999, a video conference hearing was held 
before C.W. Symanski, who is the member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The veteran testified during his January 1999 Board hearing 
that he experienced combat related stressors in December 
1967.  Upon arrival in Vietnam in December 1967, the veteran 
was assigned to A Company, 1st Battalion, 7th Cavalry of the 
1st Cavalry Division (Air Mobile), and states that his unit 
was engaged in the disposal of dead bodies and combat 
operations.  The RO has not attempted to verify the veteran's 
account of these in-service stressors through the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR).  The veteran was awarded the Combat Infantryman 
Badge on March 1, 1968, but the award does not reflect 
whether it was issued for combat participation prior to 
January 1, 1968.

Therefore, this case is REMANDED to the RO for the following 
development:

1.  The RO should request the USASCRUR 
(formerly the United States Army and 
Joint Services Environmental Support 
Group) 7798 Cissna Road, Springfield, VA 
22150, to verify the claimed combat 
exposure reported by the veteran.  
Specifically, it should be determined 
what types of activities the veteran's 
unit, A Company, 1st Battalion, 7th 
Cavalry of the 1st Cavalry Division (Air 
Mobile) was engaged in during the month 
of December 1967 and specifically whether 
the veteran's unit engaged in any combat 
during this time period.  A copy of the 
veteran's available personnel records 
should be forwarded along with the 
request.

2.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim and, if the decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and 
the applicable time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to ensure due process of law.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





